Title: To Benjamin Franklin from Thomas Wharton, 9 May 1766
From: 
To: 


My Dear Friend.
Philada. May 9. 1766
I had the pleasure of writing thee a few Lines per Packet. Since which our Assembly met and have this day adjourned to meet the 2d of June next. It is with great pleasure that, I acquaint thee, that the reason for this short Adjournment is, that they may take the earliest Opportunity of returning to the King, Lords and Commons their unfeigned Thanks for the Repeal of the Stamp-Act. The Account of which (its not doubted) will reach this by that time. I understand the New York Assembly stands prorogued to the 20th. Instant for the same good end; and I have not a doubt but the New-Jersey House will chearfully prosecute the same Steps.
We have taken the lead to publish in our Papers, several Pieces tending to excite a prudent behaviour in the Inhabitants of the Continent on their receiving the Account of the Repeal, and I doubt not but that our People will conduct themselves well on the occasion.
And rest assured my Friend, that the publication of sundry Paragraphs of Letters from London, respecting thy Conduct, and the emminent Services thou has done the Continent in general and this Province in particular has so effectually silenced the calumniating Principles of the Party that, they know not what to say.
I find Doctr. Fothergill’s Letter to W.A. has had a good effect; as I am assured he has taken some pains to instruct their People, that it would be prudent not to be over zealous on the occasion.
Our worthy Friend G. Ashbridge has spared no pains to acquaint the Country Members of every thing which could tend to rivet their Affections for thee; And through the concuring Circumstances which we were enabled to acquaint them with the storm which was threatned by the Party vanished. Even the Giant himself could scarce find anything to vent his sentiments on; but was obliged to introduce it by asking if the Committee had Letters, and what they contained—to which he was so fully answered that he did not attempt to reassume the subject.

I find J.F. is much pleased with receiving a Letter from thee, and altho’ it would be right for him to make returns therefor, yet, I hope my Friend will not discontinue his Correspondence with that Gentleman.
G. Croghan set off on the 4th Inst. for Pittsburgh and the Illinois in order to complete the great and salutary Work of fixing those numerous Tribes of Southern Indians in the English Interest.
On the 5th Inst. came on the election of Managers for our Hospital, when the same sett were elected, except A. Strettell and D. Roberdeau in the stead of H. Harrison deceased and T. Gordon removed into the Country. We have admitted this last Year 454 Patients and our Expences have amounted to upwards of £1600. A Sum far superior to our Income! Yet from the charitable Disposition of our Inhabitants and some with you—especially the benevolent Doctr. Fothergill—our Fund is not lessened; but if we could receive the Interest arising on the Money which in the Year 1770 We are to receive from the London Land Company. it would be of particular Service.

Thy family are all well. I remain with sincere respect thy real friend
  Tho Wharton

P S I am pleasd to hear that my Friend Cowley has Acted so much in our favour. I have receivd a Letter from Him, wherein He mentions thee with great respect, I intend shortly to write Him.

 
Addressed: For / Benjamin Franklin / Esqr. / Deputy Postmaster General / of No. America / In Craven street / London / per / Via Ireland
